r             !,                                       12/28/2021
                                                 d-.1
          IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 21-0005


                                      PR 21-0005                             HLELL,
                                                                             DEC 2 8 2021
                                                                         Bowen Greenwood
                                                                       Clerk of Supreme Court
IN RE THE MOTION OF SANDRA JO                                             State of Ninntana

CARTER FOR ADMISSION TO THE BAR                                       ORDER
OF THE STATE OF MONTANA




      Sandra Jo Carter has filed a motion for admission to the Bar of the State of Montana
pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar Admissions
Administrator of the State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Carter has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Sindra Jo Carter may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this -1C- day of December, 2021.



                                                             Chief Justice
    /94 ir1 2 1 4..
         Justices




2